UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                             )
OCEANA, INC.,                                )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )               Civil Action No. 15-0555 (PLF)
                                             )
WILBUR ROSS,                                 )
United States Secretary of Commerce, et al., )
                                             )
               Defendants.                   )
_________________________________________ )


                                             ORDER

               For the reasons set forth in the opinion issued this same day, it is hereby

               ORDERED that plaintiff Oceana’s motion for summary judgment [Dkt. No. 19] is

GRANTED in part and DENIED in part; it is

               FURTHER ORDERED that the federal defendants’ motion for summary

judgment [Dkt. No. 22] is GRANTED in part and DENIED in part; it is

               FURTHER ORDERED that this matter is REMANDED WITHOUT VACATUR

to the National Marine Fisheries Service (“NMFS”) for the limited purposes outlined in the

accompanying opinion; and it is

               FURTHER ORDERED that the parties shall meet and confer in order to propose

a schedule by which the NMFS will address the deficiencies identified in the accompanying

opinion. On or before November 6, 2020, the parties shall file a joint status report informing the
Court whether they have reached agreement on a proposed schedule. If the parties are not in

agreement, they shall inform the Court of their respective positions.

               SO ORDERED.


                                                     _/s/____________________
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge

DATE: October 9, 2020




                                                 2